Title: Conversation with Jean Baptiste de Ternant, [7 October 1791]
From: Ternant, Jean Baptiste de,Hamilton, Alexander
To: 


[Philadelphia, October 7, 1791] “… M. Hamilton m’ayant parlé fort longuement de l’importance que les Etats unis attachoient à l’extension de leur commerce avec nos colonies, je lui ai observé que la France avoit déjà beaucoup accordé à cet égard, qu’elle étoit la premiere puissance qui au prejudice de ses négocians, et par un pur motif de bienveillance de la part du Roi, eut ouvert ses ports des Antilles aux Americains, que de nouveaux avantages, ne pouvoient être raisonnablement sollicités de la part de ces derniers que dans le cas où ils auroient à offrir une compensation convenable, et qu’enfin si le Gouvernement fédéral avoit quelque chose de cette nature à me communiquer, je m’empresserois surement de mettre ses propositions sous vos yeux. Comment, des propositions! a-t-il dit moitié d’un ton serieux et moitié en riant, que veut donc dire le décrèt du 2 de Juin? ‘Ce decrèt,’ ai-je repliqué, ‘est l’expression des sentimens d’interêt et d’attachement dont la nation française est animée envers les Etats unis, et une assurance des dispositions de l’Assemblée Nationale à accueillir tous les arrangemens de commerce que le Gouvernement pourra juger à propos de conclure avec vous, pour l’avantage reciproque des deux peuples.’ Vous savez que cette reciprocité d’avantages est la base du traité de 1778, et que le Roi ne s’en est écarté que pour vous accorder par l’édit de May 1784, de nouveaux avantages sans compensation, tandis que le Gouvernement fédéral a agi dans un sens absolument contraire, soit en établissant entre les batimens americains et françois une difference d’impots à l’importation qui n’existe point en France, soit en faisant payé à nos batimens un droit de cabotage qui n’est point exigé des americains dans nos ports. M. Hamilton a fort bien senti que je voulois lui rappeller les reclamations infructueuses faites par M. Otto conformément à vos ordres, et il s’est efforcé de me prouver que des circonstances imperieuses et dont pouvoit dépendre le succès de la nouvelle constitution fédérale, avoit empeché le Congrès de faire dans ses loix fiscales les exceptions qu’il avoit eû d’abord intention d’etablir en faveur du commerce de France. Les raisons qu’il m’a données étant les mêmes que celles dont M. Otto a déjà eu l’honneur de vous rendre compte, je crois pouvoir me dispenser de les rapporter ici. J’observerai seulement que dans nos discussions sur le sens de l’article 5. du traité il m’a fait esperer qu’en prouvant l’exemption du droit de grand cabotage pour les Americains en France, je parviendrois probablement à en faire exempter aussi les François dans les ports des Etats unis, et même à obtenir le remboursement des sommes reclamés par le commerce de France sur cet objet.… Je reviens à mon entretien avec M. Hamilton à la suite de ses dernieres observations, il m’a dit qu’il seroit possible de lever toutes les difficultés par un nouveau traité qu’il en desiroit vivement la conclusion, et que si elle avoit lieu, il n’hésiteroit pas à proposer lui même toutes les exceptions fiscales en faveur de la France qu’exigeroit la teneur de ce nouveau traité, ou que le seul principe de la reciprocité poirroit justifier. Après lui avoir temoigné là-dessus le zèle ardent avec lequel je m’occuperois dans toutes les circonstances d’améliorer et de consolider les liaisons de politique et de commerce qui subsistent entre la France et les Etats unis, j’ai cru devoir encore lui faire sentir qu’il importait avant tout que le gouvernement federal se montrat religieux observateur des premiers traités, et que de là dépendroit probablement la conclusion du nouveau qu’il paroissoit désirer. M. Hamilton a beaucoup cherché à decouvrir ce que mes instructions pouvoient me prescrire à cet égard, mais il n’a pas été satisfait. Il m’a parlé ensuite de la nomination de M. Hammond à la place de Ministre d’Angleterre auprès des Etats unis, et il m’a assuré qu’il seroit rendu à Philadelphie dans les premiers jours de novembre. L’indifference que j’ai montrée sur l’arrivée prochaine, ainsi que sur les négociations de ce ministre, a paru surpendre M. Hamilton, ce qui l’a probablement engagé à entrer avec moi dans quelques détails sur les vuës de l’Angleterre. Il m’a paru persuadé que le gouvernement fédéral ne consentiroit à un traité de commerce avec cette puissance, qu’autant que les batimens americains seroient admis dans tous ses ports des Antilles indistinctement: Ce sera là assure-t-il, une condition sine quâ non. Quant à un traité d’alliance le Secrétaire de la Trésorerie pense que l’Angleterre voudra le conclure en même tems que celui de commerce, et en faire une négociation indivisible, mais que cette proposition sera rejetée ici, et que l’on y demandera même comme une autre condition sine quâ non, de négocier et de conclure izolément le seul traité de commerce. M. Hamilton m’a fait au reste les plus grandes protestations d’attachement à la France, et il a beaucoup cherché à me convaincre, de la persuasion où il étoit que le veritable interèt des Etats unis excluoit toute autre alliance politique que celle qu’ils avoient avec nous. J’ai cru m’apercevoir aureste qu’il n’étoit pas entierement venu de lui même, et que le President avoit bien pu le charger d’avoir avec moi quelques entretiens. Nous nous sommes quittés grands amis, et avec promesse mutuelle de nous voir souvent et de mettre toujours loyauté et franchise dans nos entretiens.…”
